Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered October 24, 2005 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as moot.
Petitioner commenced this CPLR article 78 proceeding challenging a July 2004 determination of the Board of Parole denying his request for parole release and imposing a 24-month hold. Supreme Court dismissed the petition and we affirm. As noted by Supreme Court, petitioner was conditionally released to parole supervision in September 2005 and, having received all the relief to which he is entitled, his challenge to the Board’s July 2004 determination is moot (see Matter of Walker v Gawloski, 299 AD2d 777 [2002]).
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.